United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-1326
                     ___________________________

                        Nanette H. Cole; Bruce Cole

                          lllllllllllllllllllllAppellants

                                        v.

                            Bruce Edwin Strauss

                   lllllllllllllllllllllU.S. Trustee - Appellee

                          Escrow of the West, Inc.

                           lllllllllllllllllllllAppellee
                                 ____________

                  Appeal from United States District Court
            for the Western District of Missouri - Jefferson City
                              ____________

                          Submitted: July 18, 2018
                            Filed: July 30, 2018
                               [Unpublished]
                               ____________

Before WOLLMAN, BOWMAN, and COLLOTON, Circuit Judges.
                       ____________

PER CURIAM.
       In this adversary proceeding filed in the Chapter 7 involuntary bankruptcy case
of debtor Mamtek US, Inc., Mamtek insiders Bruce Cole and Nanette Cole appeal
from the judgment of the District Court1 affirming orders of the Bankruptcy Court2
that held the Coles in contempt and transferred the proceeds of the sale of their
residence to the bankruptcy trustee.3 After de novo review, we conclude there was
no error warranting reversal, and we affirm. See Ritchie Special Credit Invs., Ltd. v.
U.S. Trustee, 620 F.3d 847, 853 (8th Cir. 2010) (standard of review).
                        ______________________________




      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
      2
      The Honorable Dennis R. Dow, United States Bankruptcy Judge for the
Western District of Missouri.
      3
       We previously affirmed after the bankruptcy court granted the trustee’s motion
for partial summary judgment on claims seeking to avoid certain fraudulent and
preferential transfers. See Strauss v. Cole, 608 F. App’x 438 (8th Cir. 2015).

                                         -2-